Citation Nr: 1118580	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  99-03 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The appellant had no extended active periods of service (ACDUTRA).  Her Official Statement of Service and a chronological statement of retirement points reflects service with the United States Army Reserve between January 1981 and February 2001, including periods of active duty for training from June 16- 29, 1996, June 15- 28, 1997, June 14-28, 1998, July 18-31, 1999 and July 9-21, 2000.  Her Official Statement of Service further indicates active duty training in the following years but with exact dates unavailable: 14 days from January 17, 1981 to January 16, 1982; 14 days from January 17, 1982 to January 16, 1983; 15 days from January 17, 1983 to January 16, 1984; 13 days from January 17, 1984 to January 16, 1985; 25 days from January 17, 1985 to January 16, 1986; 33 days from January 17, 1986 to January 16, 1987; 15 days from January 17, 1987 to January 16, 1988; 17 days from January 1988 to January 16, 1989, 16 days from January 17, 1989 to January 16, 1990; 13 days from January 17, 1990 to January 16 1991;14 days from January 17, 1991 to January 16, 1992; 13 days from January 17, 1992 to January 16, 1993, 27 days from January 17, 1993 to January 16, 1994 and an unstated number of days between January 17, 1994 and January 16, 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the appellant's claim for service connection for hypertension.

A hearing was held at the RO in January 2001 before a Veteran's Law Judge (VLJ) who is no longer employed by the Board.  The Board provided the appellant with a letter in June 2007 asking her if she wanted a new hearing before a VLJ who remained employed by the Board, and informing her that if she did not reply within 30 days of the date of the letter, the Board would assume that she did not want a new hearing.  Because the appellant did not reply to that letter, no new hearing is warranted.  38 C.F.R. § 20.707 (2010).

The Board remanded the case for additional development in February 2001.  In June 2002, following additional development by the RO, the Board denied the appeal.

The appellant subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2003, the Secretary of Veterans Affairs and the appellant, through her attorney, filed a Joint Motion to vacate the Board's decision and remand the case for further development.  That motion was granted by the Court in May 2003 and the case was returned to the Board for further consideration.

In November 2004 and again in November 2007 the Board remanded this matter for further development, in order to comply with the Court's May 2003 Order.

In October 2008, the Board again denied the appellant's claim for entitlement to service connection for hypertension.  The appellant again appealed to the Court.  Subsequently, the Secretary of Veterans Affairs and the appellant, through her attorney, filed a Joint Motion to vacate the Board's decision and remand the case for further development.  That motion was granted by the Court in November 2009 and the case was returned to the Board for further consideration.

In April 2010, the Board remanded this case to the RO for additional development.  The case has been returned to the Board for further appellate consideration.


FINDING OF FACT

The appellant's hypertension was neither incurred during any period of active duty for training, nor did it increase in severity beyond normal progression during any period of active duty for training that it preexisted.



CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 101, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1, 3.102, 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Appellant

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated March 2004, January 2008, and April 2010, provided to the appellant before the August 2004 supplemental statement of the case, the March 2008 supplemental statement of the case, and the February 2011 supplemental statement of the case, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed the appellant of what evidence was needed to establish her claim, what VA would do and had done, and what evidence she should provide.  The letters also informed the appellant that it was her responsibility to help VA obtain medical evidence or other non-government records necessary to support her claim.

During the pendency of this appeal, the Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The appellant was provided with such notice in January 2008 and April 2010.  In this regard, after initially providing VA notice in March 2004, followed by subsequent Dingess notice in January 2008 and April 2010, the RO readjudicated the claim in supplemental statements of the case in March 2008 and February 2011.  Thus, the timing defect in the notice has been rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  In addition, the appellant has never alleged how a timing error prevented her from meaningfully participating in the adjudication of her claim.  As such, the appellant has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In February 2001, the Board instructed the AOJ to obtain the dates of the appellant's military service, her complete service treatment records, and the names and addresses of any practitioners and facilities with non-military treatment records.

In January 2004, the Board instructed the AOJ to comply with all VCAA notification requirements, verify the appellant's periods of reserve service, and provide the appellant with a VA compensation and pension (C&P) examination.

In November 2004, the Board instructed the AOJ to contact the Defense Finance and Accounting Service and request that they identify the specific dates of all periods of active duty for training and inactive duty training in the Army Reserve; and obtain an addendum opinion from the C&P examiner regarding whether the pre-existing hypertension was aggravated during the June 1997 period of service, and the likelihood that hypertension had its onset or was aggravated during any previous period of service.

In November 2007, the Board instructed the AOJ to comply with all VCAA notification requirements, including the Court's decision in Dingess, supra; and obtain an addendum opinion from the C&P examiner which includes consideration of the dates of service listed in the appellant's Official Statement of Service, whether there was a pathological worsening of the preexisting condition during any period of active service, whether any such increase in severity was due to or beyond the natural progress of the disease, and whether it is at least as likely as not that any disorder had its onset in or is related to any period of active service.

In April 2010, the Board instructed the AOJ to readjudicate the claim, to include consideration of the evidence submitted by the appellant's attorney in February 2010.

The AOJ has complied with the remand instructions listed above.  It has obtained the appellant's dates of service, her service treatment records, and her private treatment records, and associated them with the claims file.  Additionally, it has provided the appellant with proper VCAA notice, including notice compliant with Dingess, supra.  Furthermore, the AOJ has obtained the requested C&P examinations and addenda in June 2004, July 2004, and February 2008.  Finally, the AOJ readjudicated the appellant's claim in a February 2011 supplemental statement of the case in response to her representative's February 2010 submission of additional documents.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the appellant.  The appellant's available service personnel records, service treatment records, VA treatment records, and private treatment records have been obtained.

The appellant has not reported, and neither does the evidence of record show, that she is in receipt of Social Security Administration (SSA) disability benefits for her claimed disability.  Therefore, it is not necessary for VA to have requested such records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the appellant in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.


Laws and Regulations Pertaining to Service Connection and ACDUTRA

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Further, if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38C.F.R. § 3.303(b).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a), a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by service.  For the purpose of benefits administered by VA, the term "Veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who is discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. 
§ 101(24) defines the term "active military, naval, or air service" as including "active duty" and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty."  Thus, service connection may be granted for a disability which is the result of disease or injury incurred in or aggravated by active military service, which can include ACDUTRA.  38 U.S.C.A. §§ 101(24), 1131.

The appellant's service consists entirely of ACDUTRA.  38 U.S.C.A. § 101(22).  When a claimant's only service has been ACDUTRA, the presumption of soundness (the presumption of being in sound condition upon entry into service) does not apply unless service connection has previously been established for a separate disease or disability.  Paulson v. Brown, 7 Vet. App. 466 (1995).  A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); cf. Paulson v. Brown, supra, at 470-471 (the presumption of aggravation did not apply in the case of a claimant with only ACDUTRA and no service-connected disabilities).  Presumptive periods do not apply to ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Analysis:  Service Connection for Hypertension

In this case, the appellant is not service-connected for any disorders.  She alleges that she is entitled to service connection for hypertension as a result of her participation in ACTDUTRA.

The evidence which is of record includes service treatment records such as the report of an electrocardiogram conducted in October 1988 as part of the appellant's over 40 examination which shows that the results were considered to be borderline with low voltage and non specific STT changes.  The report of a medical examination conducted at that time shows that blood pressure reading was 138/72.

A September 1992 private medical note revealed that she was seen for hypertension.

The report of a quadrennial examination conducted in December 1992 reflects that the appellant's sitting blood pressure was 138/102.  The summary of defects included increased blood pressure.  The report of an electrocardiogram conducted at a VA medical center in December 1992 shows that the results were interpreted as showing a normal sinus rhythm, and a T wave abnormality - consider anterior ischemia.

The report of a service medical screening summary dated in January 1993 shows that the appellant's blood pressure of 138/102 was mildly high, and that she should monitor it regularly and follow her doctor's suggestions regarding exercise, weight and diet.

Private medical records from 1994 and 1995 reflect no findings or diagnoses of hypertension.  In a 1994 record, with the month unclear, the appellant was treated for an insect sting with a blood pressure reading of 140/80.  In February 1995 her blood pressure was 110/80 and in December 1995 her blood pressure was 120/88.  No findings of hypertension were made.

A June 1996 service treatment record from Womack Army Medical Center noted her blood pressure to be 130/84 but did not give a diagnosis of hypertension and instead focused on other medical concerns.

The report of a medical examination conducted on June 24, 1997, because the appellant was over 40, shows that her blood pressure reading was 135/94.  The summary of defects noted increased blood pressure.  It was recommended that her blood pressure be checked three times.

A serial blood pressure check record also dated June 24, 1997, shows that the appellant's blood pressure was taken repeatedly over the course of five days.  On the first day her morning readings were 162/96 on the left and 160/90 on the right.  Her afternoon readings that day were 160/82 on the left and 164/80 on the right.  On the second day her morning reading was 142/90 on the left and 138/90 on the right.  Her afternoon readings were 150/90 on the left and 154/90 on the right.  On the third day her morning readings were 150/92 on the left and 150/90 on the right.  Her afternoon readings were 142/94 on the left and 150/90 on the right.  On the fourth day her morning readings were 134/96 on the left and 130/90 on the right.  Her afternoon readings were 150/90 on the left and 154/92 on the right.  On the fifth day, her morning readings were 140/90 on the left and 142/90 on the right.  Her afternoon readings were 144/92 on the left and 150/90 on the right.  The record does not indicate that hypertension was diagnosed.  An electrocardiogram record shows that during the over 40 examination the appellant was found to have a nonspecific T- wave abnormality.  A diagnosis of inferior infarct, age undetermined, was crossed out.

Private medical records from July 1997 reveal that the physician was concerned about her blood pressure, with the reading taken of 142/90.  In August 1997 her blood pressure was 132/90 and 124/96.

A letter dated in October 1997 from a private physician, Charles Quarles, M.D., reflects that he has followed the appellant for chronic sinusitis.  He stated that her blood pressures were usually normal.  He noted that no electrocardiograms had been done, so he could not comment about the onset of abnormal electrocardiograms.  A letter from Dr. Quarles dated in September 1998 indicates that the appellant was seen for hypertension.

In July 1998, the appellant was seen for complaints of her head and neck hurting with complaints of high blood pressure with the reading of 130/90 noted.  She was assessed with stress.  Another July 1998 record noted the appellant's complaints of high blood pressure along with head and neck pain, with a negative history of blood pressure problems.  She was now complaining of her heart fluttering in her chest.  Her last Holter monitor was noted to have shown no significant bradycardia or tachycardia problems and she marked her diary when she was having ventricular beats.  Her blood pressure was 174/102.  She was assessed with sinusitis and an infection of the left nostril.  Plans included following her blood pressure.

In September 1998 when she was assessed with hypertension her blood pressure was 154/98 and another reading from the same month was 140/100.  She continued to be assessed with hypertension in November 1998.

Records from 1999 and 2000 continued to note a diagnosis of hypertension as recorded in January 1999.  In October 1999 her blood pressure was 130/88.  The appellant underwent Doppler testing in December 1999 for bilateral lower extremities and there were no findings of any obvious abnormality.  In August 2000 she was shown to be prescribed Dynacirc for hypertension, with her blood pressure reading of 140/90.  An October 2000 neurological consult noted a past medical history of essential hypertension.  In March 2001, she continued to be prescribed Dynacirc for hypertension with a blood pressure of 140/80.

The appellant testified in support of her claim during a hearing held in January 2001.  She stated that when she first entered service in 1980 she did not have any problems with hypertension.  She also stated that she was never treated for hypertension until her period of ACDUTRA in June 1997.  Although the appellant's representative indicated that she was not feeling well and went on sick call, the appellant indicated instead that the elevated blood pressure readings in June 1997 were simply noted on a physical.  At that time she underwent a physical examination and then a five day blood pressure check was performed.  She also stated that she was not aware of having hypertension in 1992.  She said that she did exercises such as pushups and sit-ups during her period of active duty training.  She stated that her blood pressure problems first surfaced in the military, but conceded that her duties in the military, as a nurse at a hospital, were not really stressful and were the same as in her civilian job.

She continued to have continued problems with high blood pressure as shown in November 2002 with her blood pressure readings of 146/108 and 160/94.

A June 2004 VA examination is noted to have been limited to addressing questions as to whether it was as likely as not that the appellant's hypertension was either manifested or if preexisting, was aggravated by the appellant's period of active duty for training in June 1997.  The examiner reviewed the claims file and noted that the appellant had an elevated blood pressure reading in 1997.  She had serial blood pressure readings at that time, and they were all elevated and would be sufficient to establish a diagnosis of hypertension.  The appellant was also noted to have an elevated blood pressure reading on routine examination dated December 1992, which was 138/102.  This was a routine medical screening for Reserve personnel.  She was noted to be in the Reserves from 1980 through 2000 and she served as a registered nurse.  She reported being diagnosed with hypertension in 1997 and said this was noted on her entrance examination.  She also reported that while on a 2 week training she became hot while working in the hospital and also had sweating and shortness of breath while serving at Womack Army Hospital during her 2 week training.

Current symptoms included episodic dizziness, shortness of breath on exertion, episodic ankle edema which she described as mild.  She also endorsed mild chest pain at this time which usually lasted a few minutes and subsided when she took medication, the name of which she was unsure of.  She denied using Nitroglycerin.  She continued to be followed by a regular physician for her hypertension.  Physical examination revealed her blood pressure readings to be 148/92 left arm sitting, 152/90 right arm sitting and 150/98 left arm standing.  Her pulse was 82, respirations 22.  Her neck revealed 2+ carotid pulses, no jugular vein distension (JVD) and no bruits.  Heart sounds were regular with no gallop or murmurs noted.  There were no overt symptoms of hypertensive heart disease noted.  Her extremities revealed mild diffuse ankle edema bilaterally but was non-pitting and extended to just above the ankles.  Her pulses of the lower extremities were all 2+ bilaterally.  Her feet were warm and dry without lesions and capillary refill was less than 2 seconds bilaterally.  Review of the medical records revealed that arterial Doppler studies were normal.  The diagnosis was essential hypertension, uncontrolled.  The examiner reviewed findings from X-rays and labs, which included normal chest X-ray, normal electrocardiogram and blood test results that were within normal limits, except for elevated glucose which was clinically insignificant to the diagnosis of hypertension.

The examiner gave an opinion that the appellant's hypertension was not at least as likely as not related to service.  The appellant was noted to report that her 2 week training caused no more stress than her usual job.  She was also noted to have an elevated blood pressure in 1992 which was 138/102.  The hypertension noted in 1997 was an incidental finding which more likely than not existed prior to her two week reserve duty.

The addendum to a June 2004 VA examination is dated July 2004 but signed in January 2007.  This addendum was not written by the same examiner who had performed the June 2004 examination as this examiner was not available.  The addendum included review of the claims file and private medical evidence.  The addendum contained the opinion that the appellant's preexisting hypertension was not at least as likely as not aggravated during the June 1997 period of active service and also that the hypertension was not at least as likely as not had its onset or was aggravated during any previous period of service.

In September 2006 she underwent treatment for lymphoma with her blood pressure of 104/64 and a past medical history of hypertension noted.  She continued to be diagnosed with hypertension among other diagnoses.  An April 2007 record gave a blood pressure reading of 144/86.

The appellant submitted a favorable opinion dated in May 2007 from her case manager L.R., which stated that the appellant served in the U.S. Army Reserves from January 17, 1981 through February 23, 2001.  Her service treatment records revealed that she was treated numerous times for hypertension.  The treating physician at the VA medical center in Fort Bragg, North Carolina made written findings that she was hypertensive as early as June 1997.  Medical records also revealed that she was in good health prior to the hypertensive findings during her active duty.  It was the case manager's opinion that the appellant's hypertension existed since service and that this condition was or should have been service-connected.  The case manager cited her credentials and education as B.S., M.S.C.E., C.C.M.P.I, and included her educational and work experiences in an attached curriculum vitae.  There is no indication that she has training as a physician.

A February 2008 VA examination addendum to the earlier VA heart examination report included a review of the claims file and the periods of active duty outlined in the Official Statement of Service and the chronological statement of retirement points reflecting periods of ACTDTRA as set forth in the introduction from the Board's remand.  The examiner noted that the appellant had no extended active duty, but had 2 weeks of summer camp for active duty.  Other evidence was reviewed in the claims file including a letter from May 18, 2007 indicating that the appellant was under the care of Dr. K., from July 17, 1998 to May 18, 2007.  According to a July 17, 1998 treatment note signed by Dr. K., her blood pressure was 174/102 and repeat blood pressure was 130/90.  This was new onset of high blood pressure and she had no previous hypertension.  She was not on any blood pressure medication at the time.  On an October 8, 1999 note signed by Dr. K., her blood pressure was 130/88.  She had been on blood pressure medication at this time.  A November 19, 2002 note from Dr. K., showed a blood pressure of 146/108 and repeat 160/94.  The blood pressure medications were changed from Dynacirc to Micardis.

The examiner's review of service treatment records included reviews of SF-88 and SF-93 documents from various years.  This includes records from August 19, 1980 in which her blood pressure was 118/86, deemed normal with no diagnosis and she denied a history of hypertension and was on no medication.  On October 1, 1988 and November 13, 1988 her blood pressure was 138/72 and 126/70 respectively.  On December 5, 1992 she denied hypertension and was not taking blood pressure medication.  Her blood pressure reading from 1992 was 138/92 and she was advised to repeat blood pressure reading.  Finally an undated over 40 physical revealed the appellant to have denied hypertension.

The examiner noted the favorable opinion from May 2007 drafted by L.R., her case manager and recited the educational credentials of this manager.

Regarding the diagnosis of the appellant's hypertension, it is essential hypertension.  The reference was Harrison Textbook of Internal Medicine.  The examiner noted there are two types of hypertension, namely essential (idiopathic) which is 90 percent due to diverse multiple factors such as salt, renin, insulin and genetics.  Secondary hypertension was a rare condition and causes included drug induced chronic kidney disease, renovascular aortic contraction, hypercalcemia, thyroid disease, adrenal disease, pheochromocytoma and sleep apnea.  The appellant's history and physical examination were negative for secondary hypertension.

Regarding the question of whether any diagnosed hypertension preexisted service and if there was pathological worsening during any period of active service and if so, whether the increased severity was due to the natural progress of the disease or was increased beyond the natural progression, the examiner answered as follows.  The diagnosed condition of essential hypertension was preexisting.  At the time of the diagnosis, the appellant was not on active duty, with the first diagnosis being July 17, 1998 in Dr. K's office.  Review of the records showed no pathological worsening of preexisting hypertension during active service.  The examiner also opined that the disorder did not at least as likely as not have its onset in any period of active service nor was related to any event or episode of service.  The opinion was based on review of the claims file, service treatment records, and private medical records.  Also the opinion was based on review of the reference of Harrison Textbook of Internal Medicine.  This examination was signed by T. S., Staff Physician.

Based on a review of the evidence, the Board finds that the preponderance of the evidence is against a grant of service connection for hypertension.  The opinions from the VA examinations and addendums from June 2004, July 2004 and February 2008 reflect that the appellant's hypertension was not caused nor was it aggravated by any period of ACTDUTRA.  While the June 2004 examination was limited to whether the appellant's hypertension was aggravated by the June 1997 ACTDUTRA with an opinion that it was not, the addendum of July 2004 (but signed in January 2007) contained an opinion that further suggested that the hypertension did not at least as likely have its onset or was aggravated during any previous period of service.  Finally the February 2008 addendum, which included a review of the claims file with all of the listed periods of ACTDUTRA, confirmed that the appellant's hypertension neither had its onset nor was aggravated by any period of active service.  The examiner from February 2008 based this opinion not only on review of the claims file, but also on the medical literature.

In response to the Court's November 2009 holding in granting the Joint Motion for Remand, the Board must determine whether L.R.'s aforementioned May 2007 opinion qualifies as competent medical evidence.  Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

Additionally, the Court held in Cox v. Nicholson, 20 Vet. App. 563 (2007) that a registered nurse practitioner (RNP) "fits squarely into the requirement of 
§ 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions" because an RNP "is one who, by definition, has 'advanced education and clinical training in a specialized area of health[ ]care ... [and] can diagnose, prescribe, and perform procedures.' DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1294 (30th ed.2003)."  Id. at 569.

L.R. lists among her qualifications a Bachelor of Science (BS); Master of Science in Clinical Epidemiology (MSCE) (Epidemiology is defined by DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 626 [30th ed.2003] as the science concerned with the study of the factors determining and influencing the frequency and distribution of disease, injury, and other health-related events and their causes in a defined human population for the purpose of establishing programs to prevent and control their development and spread); and Certified Case Manager Professional I (CCMPI) (which L.R. described as involving direct interaction with Mental Health clients; assisting clients by linking them to necessary community resources, providing home visits to check on client's progress and assess compliance with medications and appointments, and providing crisis intervention to clients and family members).  L.R. also notes that she received her diploma in Licensed Practical Nursing (LPN) in August 2005; DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1294 [30th ed.2003] defines an LPN as a graduate of a school of practical nursing whose qualifications have been examined by a state board of nursing and who has been legally authorized to practice as a licensed practical or vocational nurse under the supervision of a physician or registered nurse.

Although the qualifications of an LPN are substantially inferior to those of an RNP, which the Court found to be a sufficient qualification to provide competent medical evidence in Cox, supra, the Board nevertheless finds that L.R.'s qualification as an LPN meets the minimum standards of 38 C.F.R. § 3.159(a) because it includes the education and training necessary to offer medical statements to a supervising physician or registered nurse.  While unlike an RNP, the education and training of an LPN does not include the qualification to write prescriptions, the language of 38 C.F.R. § 3.159(a) is written disjunctively (i.e., "offer medical diagnoses, statements, or opinions," [emphasis added]) and, as such, the capacity to offer such statements is sufficient to meet the standard of a competent medical opinion as a matter of law.  38 C.F.R. § 3.159(a).  Therefore, the Board finds that L.R.'s May 2007 letter constitutes competent medical evidence.

Likewise, although not discussed in the Court's November 2009 grant of the Joint Motion for Remand, the Board notes that the appellant was noted in the June 2004 VA examination to be a registered nurse.  As such, her statements also constitute competent medical evidence for the same reasons.  38 C.F.R. § 3.159(a).

Where, as here, conflicting medical opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether and to what extent the clinicians reviewed the appellant's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The Board finds that the aforementioned medical opinions of the VA examiners are entitled to greater probative weight than the appellant's and L.R.'s opinions to the contrary for two distinct reasons.  First, the Board finds that the VA examiners' opinions contain more persuasive rationales than do the appellant's and L.R.'s opinions.  As explained above, L.R. merely states that the appellant's hypertension should be service connected because she was treated for hypertension during service, as early as June 1997, and her medical records supposedly "reveal"-without further explanation-that she was in good health prior to the finding of hypertension during active duty.  Similarly, the appellant stated in a May 2007 letter that her first visit to Dr. K was on July 17, 1998, and that "hypertension is defined as a higher blood pressure than normal for a person's age.  Etiology: The primary factor in hypertension is an increase in peripheral resistance resulting from vasoconstriction or narrowing of peripheral blood vessels."  The appellant cited multiple medical sources for her definitions; however, because she did provide an opinion explaining how those definitions apply to her specific case, her opinion is of lesser probative value.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a rationale for etiological opinions is necessary in order to facilitate review by VA and appellate courts).

By contrast, the VA physician examiners determined that the appellant's hypertension was essential (idiopathic) in nature, and was not due to stress in service because, by the appellant's own report, her two-week reserve training caused no more stress than her regular job, and because neither stress nor military service are accepted as a cause of essential hypertension according to the VA physician and the Harrison Textbook of Medicine.  Also, the VA physician examiners explained that the appellant's hypertension more likely than not pre-existed her two-week reserve duty, and, based on the VA physician examiner's review of the records and application of the medical principles contained in the Harrison Textbook of Internal Medicine, her hypertension did not at least as likely as not have its onset in any period of active service or a relation to any event or episode therein. 

Second, the Board finds that the VA physician examiners' etiological opinions are entitled to greater probative weight than L.R.'s and the appellant's opinions because, as physicians, the VA examiners have greater medical education and training than do L.R. and the appellant.  The fact that L.R.'s and the appellant's May 2007 statements meet the minimal standard for competent medical evidence under 38 C.F.R. § 3.159(a) does not mean that the education and training of an LPN or registered nurse is somehow equivalent to that of a physician, or that the Board cannot take the difference of education and training into account when weighing the probative value of the respective opinions.  Consequently, the VA examiners' opinions warrant greater probative weight than the appellant and L.R.'s opinions to the contrary.

As the preponderance of the evidence is against service connection for hypertension, reasonable doubt does not apply in this case.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for hypertension is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


